Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 09/18/2020.
Information Disclosure Statement
3.	The references listed in the IDS filed 09/18/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
4.	Claims 1-2, 4-7, 9-12, 15-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ranganathan (US Patent Publication No. 2016/0188594 A1, hereinafter .
As to Claim 1, Ranganathan teaches the claimed limitations:
“A method comprising:” as systems and methods are disclosed for resource management in a distributed computing environment (abstract).
 	“obtaining, at a distributed in-memory database of a low-latency database analysis system, a data-query expressing a request for data in a defined structured query language associated with the distributed in-memory database” as a Hadoop platform uses a batch-oriented query engine (i.e., MapReduce) for batch processing of data. The batch processing capability of MapReduce is complemented by a real-time access component in the unified Hadoop platform. The real-time access component allows real-time, ad hoc SQL (e.g., structured query language) queries to be performed directly on the unified storage via a distributed low latency (LL) query engine that is optimized for low-latency. Resources (i.e. the real-time access component can thus support both queries and analytics on big data (paragraph 0027).
 	“automatically, by an in-memory database instance of the distributed in-memory database, generating a high-level language query representing at least a portion of the data-query” as the environment includes a client such as Java Database Connectivity (JDBC) client, Open Database Connectivity (ODBC) client, provides API and other tools for connecting and/or accessing a Hadoop distributed computing cluster. SQL applications provide an interface through which users can run queries or jobs. The environment also includes a command line interface for issuing queries (paragraph 0020; see also figure 1). The state store can cache metadata and distribute the metadata to the node managers and/or low latency (LL) query engine daemons at start up or at regular or irregular intervals. When the state store fails, the rest of the system may continue to operate based on last information received from the state store. In a further implementation, the state store can store and distribute other system 
	“obtaining, by the in-memory database instance, a machine language query corresponding to the high-level language query, wherein obtaining the machine language query includes: determining whether a cached machine language query corresponding to the machine language query is available, wherein determining whether the cached machine language query is available includes determining whether the cached machine language query is cached in an in-memory cache of the in-memory database instance” as low latency query responses may be provided by using resource request caching that can handle re-requests of resources (paragraph 0053). At step 602 a resource manager receives a query from a client. The query may include requested resource allocations for processing via the distributed computing environment. At step 604 the resource manager reserves a cache of resources based on a determined temporal clustering of queries heuristic. As a sub process, through a heuristic process of monitoring queries, a resource manager may determine that a receipt of one type of query is typically followed by a plurality of additional queries within a given time frame (paragraph 0054; see also figure 6).
 	“in response to a determination that the cached machine language query is available, obtaining the cached machine language query as the machine language query” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data 
	“in response to a determination that the machine language query is available from the machine-language-query management instance, obtaining the machine language query from the machine-language-query management instance” as the central resource manager is a general resource manager configured to manage and arbitrate resources among applications in the system. Communicating with node managers which act as the slave agents at each node, the central resource manager may allocate and schedule resources available at the various nodes based on the available resources reported from each node manager. In other words, queuing processing tasks until resources are made available. In Hadoop, this basic system of negotiation between a central resource manager and node managers is sometimes referred to as Yet Another Resource Negotiator. A central resource manager implementing known resource management techniques is limited in its ability to produce low latency responses to queries (paragraph 0021). A format conversion engine daemon may also run on each of the data nodes. The format conversion engine daemon is a long running process that converts data from its original format to a condensed format that is conducive to relational database processing, such as the columnar format Parquet. The conversion can be performed at one or more time points. The converted data is saved on the data node together with the original, unconverted data, both available to the low latency (LL) query engine. According, the format conversion engine daemon may be part of the low latency (LL) query engine daemon (paragraph 0025).

 	“Outputting the results data” as every field in a CSV file can be automatically converted into a column in a Parquet file. The conversion may also be customized by an administrator or a user, who may decide to convert an input file into multiple output files in the same target format or different ones, each having select fields in the input file arranged in a specific order (paragraph 0039). 
Ranganathan does not explicitly teach the claimed limitation “in response to a determination that the cached machine language query is unavailable, sending a request for the machine language query to a machine-language-query management instance of the low-latency database analysis system; in response to a determination that the machine language query is unavailable from the machine-language-query management instance, obtaining the machine language query by generating the machine language query“.
Pradeep teaches a database system may determine that a database is unavailable to generate an identifier for an event or that events may not be written to the database. As a result, the database system may write the event to a low-latency, supplementary file system (abstract). A supplementary data store may maintain a low-latency, high throughput, supplementary file system on a data store in communication with the application server. In response to determining the database is unavailable, a batch of events including the fire event may be written as an event file to the supplementary file system. An indirect-identifier-generating component may periodically determine the next event or event file to receive an identifier and/or be written to the 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan and Pradeep before him/her, to modify Ranganathan in response to a determination that the machine language query is unavailable generating the machine language query because that would provide reliably generating identifiers for events temporarily stored in low-latency, supplementary data stores as taught by Pradeep (paragraph 0011). 

As to Claim 2, Ranganathan teaches the claimed limitations:
“wherein obtaining the cached machine language query includes: in response to a determination that the in-memory cache of the in-memory database instance includes the cached machine language query, obtaining the cached machine language query from the in-memory cache of the in-memory database instance” as (paragraphs 0021, 0025, 0053, 0054; see also figure 6).

As to Claim 4, Ranganathan teaches the claimed limitations:

	Pradeep teaches (paragraphs 0048, 0052).

As to Claim 5, Ranganathan teaches the claimed limitations:
 “sending the request for the cached machine language query to the persistent cache includes including the high-level language query in the request for the cached machine language query” as (paragraphs 0021, 0025, 0053, 0054; see also figure 6).
	Pradeep teaches (paragraphs 0048, 0052).

As to Claim 6, Ranganathan teaches the claimed limitations:
 “wherein obtaining the machine language query includes: in response to a determination that the cached machine language query is unavailable from the persistent cache and in response to obtaining the machine language query, caching the machine language query in the persistent cache, by the in-memory database instance” as (paragraphs 0021, 0025, 0053, 0054; see also figure 6).
	Pradeep teaches (paragraphs 0048, 0052).

As to Claim 7, Ranganathan teaches the claimed limitations:
 “wherein obtaining the machine language query includes: in response to a determination that the in-memory cache of the in-memory database instance omits the cached 

As to Claim 9, Ranganathan teaches the claimed limitations:
 “wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to accessing the request for the machine language query, the machine-language-query management instance: determines whether the cached machine language query is available, wherein to determine whether the cached machine language query is available, the machine-language-query management instance determines whether the cached machine language query is cached in an in-memory cache of the machine-language-query management instance; in response to a determination by the machine-language-query management instance that the cached machine language query is available, obtains the cached machine language query as the machine language query; in response to a determination by the machine-language-query management instance that the cached machine language query is unavailable: obtains the machine language query by generating the machine language query; and in response to obtaining the machine language query, caches the machine language query in the in-memory cache of the machine-language-query management instance; in response to a determination the machine language query is unavailable, outputs a response indicating that the machine language query is unavailable in response to the request for the machine language query; and in response to obtaining the machine language query, outputs the machine language query in response to the request for the machine language query” as (paragraphs 0021, 0023-0025, 0053, 0054; see also figure 6).
Pradeep teaches (paragraphs 0013, 0041). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan and Pradeep 

As to Claim 10, Ranganathan teaches the claimed limitations:
 “wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to a determination that the cached machine language query is cached in the in-memory cache of the machine-language-query management instance, the machine-language-query management instance obtains the cached machine language query from the in-memory cache of the machine-language-query management instance” as (paragraphs 0021, 0023-0025, 0053, 0054; see also figure 6).

As to Claim 11, Ranganathan teaches the claimed limitations:
 	“wherein sending the request for the machine language query includes sending the request for the machine language query such that: to obtain the cached machine language query, the in-memory cache of the machine-language-query management instance: in response to a determination that the in-memory cache of the machine-language-query management instance omits the cached machine language query, sends a request for the cached machine language query to a persistent cache of the low-latency database analysis system; and in response to a determination that the cached machine language query is available from the persistent cache, obtains the cached machine language query from the persistent cache” as (paragraphs 0021, 0023-0025, 0053, 0054; see also figure 6).

As to Claim 12, Ranganathan teaches the claimed limitations:

Pradeep teaches (paragraphs 0013, 0041). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan and Pradeep before him/her, to modify Ranganathan in response to a determination that the machine language query is unavailable generating the machine language query because that would provide reliably generating identifiers for events temporarily stored in low-latency, supplementary data stores as taught by Pradeep (paragraph 0011). 

As to Claim 15, Ranganathan teaches the claimed limitations:
 	“wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to accessing the request for the machine language query and in response to obtaining the machine language query, the machine-language-query management instance outputs the machine language query in response to the request for the machine language query, wherein, to output the machine language query the machine-language-query management instance: outputs the machine language query to the in-memory database instance of the distributed in-memory database; and outputs the machine language query to another in-memory database instance of the distributed in-memory database” as (paragraphs 0021, 0023-0025, 0048, 0052-0054; see also figure 6).


 	“A method comprising” as systems and methods are disclosed for resource management in a distributed computing environment (abstract).
 	“accessing, by a machine-language-query management instance of a low-latency database analysis system, a first request for a machine language query corresponding to a high-level language query representing at least a portion of a data-query expressing a request for data in a defined structured query language associated with a distributed in-memory database of the low-latency database analysis system” as a Hadoop platform uses a batch-oriented query engine (i.e., MapReduce) for batch processing of data. The batch processing capability of MapReduce is complemented by a real-time access component in the unified Hadoop platform. The real-time access component allows real-time, ad hoc SQL (e.g., structured query language) queries to be performed directly on the unified storage via a distributed low latency (LL) query engine that is optimized for low-latency. Resources (i.e. the real-time access component can thus support both queries and analytics on big data (paragraph 0027).
 	“automatically obtaining, by the machine-language-query management instance, the machine language query, wherein obtaining the machine language query includes: determining whether the machine language query is cached in an in-memory cache of the machine-language-query management instance” as the environment includes a client such as Java Database Connectivity (JDBC) client, Open Database Connectivity (ODBC) client, provides API and other tools for connecting and/or accessing a Hadoop distributed computing cluster. SQL applications provide an interface through which users can run queries or jobs. The environment also includes a command line interface for issuing queries (paragraph 0020; see also figure 1). The state store can cache metadata and distribute the metadata to the node managers and/or low latency (LL) query engine daemons at start up or at regular or irregular intervals. When the state store fails, the rest of the system may continue to operate based on last information 
 	“in response to a determination that the in-memory cache of the machine-language-query management instance includes the machine language query, obtaining the machine language query from the in-memory cache of the machine-language-query management instance” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may receive additional subsequent queries. If the resource manager determines that additional resources are needed, it can at step 608 release additional resources from the reserved cache. Again, such a determination may be based on a temporal clustering of queries heuristic. Alternatively, if the resource manager determines that fewer resources are needed, it can remove some of the earmarked resources from the reserved cache, thereby providing additional capacity for other applications or clients (paragraphs 0053-0054; see also figure 6).
 	“In response to a determination that the in-memory cache of the machine-language-query management instance omits the machine language query” as when the state store fails, the rest of the system may continue (e.g., omit) to operate based on last information received from the state store. In a further implementation, the state store can store and distribute other 
 	“Sending a second request for the machine language query to a persistent cache of the low-latency database analysis system” as a Hadoop platform uses a batch-oriented query engine for batch processing of data. The batch processing capability of MapReduce is complemented by a real-time access component in the unified Hadoop platform. The real-time access component allows real-time, ad hoc SQL queries to be performed directly on the unified storage via a distributed low latency (LL) query engine that is optimized for low-latency. Resources. The real-time access component can thus support both queries and analytics on big data (paragraphs 0027-0028)
 	“obtaining the machine language query by generating the machine language query” as each operator can either materialize or generate data or combine data in some way, for example, the query planner can create a lefty plan or tree of one or more operators (paragraph 0030). 
 	“in response to a determination that the machine language query is available from the persistent cache, obtaining the machine language query from the persistent cache” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may 
 	“in response to obtaining the machine language query, caching the machine language query in the in-memory cache of the machine-language-query management instance” as when the state store fails, the rest of the system may continue (e.g., omit) to operate based on last information received from the state store. In a further implementation, the state store can store and distribute other system information such as load information, diagnostics information, and the like that may be used to improve the functioning and/or performance of the Hadoop cluster. According, a format conversion engine daemon may also run on each of the data nodes. The format conversion engine daemon is a long running process that converts data from its original format to a condensed format that is conducive to relational database processing (paragraphs 0023-0025).
“in response to obtaining the machine language query, outputting the machine language query in response to the first request” as every field in a CSV file can be automatically converted into a column in a Parquet file. The conversion may also be customized by an administrator or a user, who may decide to convert an input file into multiple output files in the same target format or different ones, each having select fields in the input file arranged in a specific order (paragraphs 0033, 0039). 
Ranganathan does not explicitly teach the claimed limitation “in response to a determination that the machine language query is unavailable from the persistent cache; in response to obtaining the machine language query, caching the machine language query in the persistent cache; in response to a determination the machine language query is unavailable, 
Pradeep teaches a database system may determine that a database is unavailable to generate an identifier for an event or that events may not be written to the database. As a result, the database system may write the event to a low-latency, supplementary file system (abstract). A supplementary data store may maintain a low-latency, high throughput, supplementary file system on a data store in communication with the application server. In response to determining the database is unavailable, a batch of events including the fire event may be written as an event file to the supplementary file system. An indirect-identifier-generating component may periodically determine the next event or event file to receive an identifier and/or be written to the database. For example, the indirect-identifier-generating component may periodically access a metadata table stored at the database that maintains an ordered log of events that have not successfully received identifiers or been written to the database (paragraph 0013). For instance the fire event referenced above may fail to have an identifier generated for a preconfigured period of time because database is unavailable due to network interruptions caused by the earthquake. As a result, identifier-generating component may send an indicator to event-transport component that represents that the identifier cannot be generated. In response to receiving this indicator, event-transport component may write the event without an identifier to the first storage component of second file system in data store (paragraph 0039). As a result, in contrast to database implemented on data store, second file system may provide much higher throughput and much lower latency. In some embodiments, the latency of writing to second file system may be less than the latency of writing to the first file system, and the latency of reading from second file system may be less than the latency of reading from memory component. Further second file system may be available to write regardless of whether the database is in read-only mode or is otherwise unavailable, which increases reliability of the database system. For example second file system may not provide a read-only mode, so events may be written to 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan and Pradeep before him/her, to modify Ranganathan in response to a determination that the machine language query is unavailable generating the machine language query because that would provide reliably generating identifiers for events temporarily stored in low-latency, supplementary data stores as taught by Pradeep (paragraph 0011). 
		
As to Claim 19, Ranganathan teaches the claimed limitations:
 	“wherein outputting the machine language query in response to the first request includes: outputting the machine language query to a first in-memory database instance of the distributed in-memory database, wherein the first in-memory database instance generated the first request; and outputting the machine language query to a second in-memory database instance of the distributed in-memory database” as (paragraphs 0021, 0023-0025, 0048, 0052-0054; see also figure 6).

As to Claim 20, Ranganathan teaches the claimed limitations:
 “A low-latency database analysis system including:” as systems and methods are disclosed for resource management in a distributed computing environment (abstract).
 	“a distributed in-memory database; an in-memory database instance of the distributed in-memory database; a persistent cache; and a machine-language-query management instance” as a single medium should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the 
“Wherein: the in-memory database instance is configured to: obtain a data-query expressing a request for data in a defined structured query language associated with the distributed in-memory database” as a Hadoop platform uses a batch-oriented query engine (i.e., MapReduce) for batch processing of data. The batch processing capability of MapReduce is complemented by a real-time access component in the unified Hadoop platform. The real-time access component allows real-time, ad hoc SQL (e.g., structured query language) queries to be performed directly on the unified storage via a distributed low latency (LL) query engine that is optimized for low-latency. Resources (i.e. the real-time access component can thus support both queries and analytics on big data (paragraph 0027).
 	“automatically generate a high-level language query representing at least a portion of the data-query” as the environment includes a client such as Java Database Connectivity (JDBC) client, Open Database Connectivity (ODBC) client, provides API and other tools for connecting and/or accessing a Hadoop distributed computing cluster. SQL applications provide an interface through which users can run queries or jobs. The environment also includes a command line interface for issuing queries (paragraph 0020; see also figure 1). The state store can cache metadata and distribute the metadata to the node managers and/or low latency (LL) query engine daemons at start up or at regular or irregular intervals. When the state store fails, the rest of the system may continue to operate based on last information received from the state store. In a further implementation, the state store can store and distribute other system information such as load information, diagnostics information (paragraph 0023). The installation manager can automatically install, configure, manage and monitor the various engines. The installation manger installs binaries including a low latency (LL) query engine daemon, a state 
 	“obtain a machine language query corresponding to the high-level language query, wherein, to obtain the machine language query, the in-memory database instance is configured to: determine whether the machine language query is cached in an in-memory cache of the in-memory database instance” as low latency query responses may be provided by using resource request caching that can handle re-requests of resources (paragraph 0053). At step 602 a resource manager receives a query from a client. The query may include requested resource allocations for processing via the distributed computing environment. At step 604 the resource manager reserves a cache of resources based on a determined temporal clustering of queries heuristic. As a sub process, through a heuristic process of monitoring queries, a resource manager may determine that a receipt of one type of query is typically followed by a plurality of additional queries within a given time frame (paragraph 0054; see also figure 6).
 	“in response to a determination that the in-memory cache of the in-memory database instance includes the machine language query, obtain the machine language query from the in-memory cache of the in-memory database instance” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may receive additional subsequent queries. If the resource manager determines that additional resources are needed, it can at step 608 release additional resources from the reserved cache. Again, such a determination may be based on a temporal clustering of queries heuristic. Alternatively, if the resource manager 
 	“in response to a determination that the in-memory cache of the in-memory database instance omits the machine language query, send a first request for the machine language query to the persistent cache” as when the state store fails, the rest of the system may continue (e.g., omit) to operate based on last information received from the state store. In a further implementation, the state store can store and distribute other system information such as load information, diagnostics information, and the like that may be used to improve the functioning and/or performance of the Hadoop cluster. According, a format conversion engine daemon may also run on each of the data nodes. The format conversion engine daemon is a long running process that converts data from its original format to a condensed format that is conducive to relational database processing (paragraphs 0023-0025).
 	“in response to a determination that the machine language query is available from the persistent cache, obtain the machine language query from the persistent cache” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may receive additional subsequent queries. If the resource manager determines that additional resources are needed, it can at step 608 release additional resources from the reserved cache. Again, such a determination may be based on a temporal clustering of queries heuristic. Alternatively, if the resource manager determines that fewer resources are needed, it can remove some of the 
	“In response to a determination that the machine language query is available from the machine-language-query management instance, obtain the machine language query from the machine-language-query management instance” as the central resource manager is a general resource manager configured to manage and arbitrate resources among applications in the system. Communicating with node managers which act as the slave agents at each node, the central resource manager may allocate and schedule resources available at the various nodes based on the available resources reported from each node manager. In other words, queuing processing tasks until resources are made available. In Hadoop, this basic system of negotiation between a central resource manager and node managers is sometimes referred to as Yet Another Resource Negotiator. A central resource manager implementing known resource management techniques is limited in its ability to produce low latency responses to queries (paragraph 0021). A format conversion engine daemon may also run on each of the data nodes. The format conversion engine daemon is a long running process that converts data from its original format to a condensed format that is conducive to relational database processing, such as the columnar format Parquet. The conversion can be performed at one or more time points. The converted data is saved on the data node together with the original, unconverted data, both available to the low latency (LL) query engine. According, the format conversion engine daemon may be part of the low latency (LL) query engine daemon (paragraph 0025).
	“obtain the machine language query by generating the machine language query; execute the machine language query to obtain results data; and output the results data” as the query execution engine reads a schema, which contains information on row and column endings. It then reads the files from the data node, parses them in accordance with the file formats specified in the schema, and transforms the parsed data into a series of in-memory tuples according to further information in the schema. At that time, the query execution engine is ready 
 	“the machine-language-query management instance is configured to: access the second request; in response to accessing the second request, automatically obtain the machine language query, wherein, to obtain the machine language query, the machine-language-query management instance is configured to: determine whether the machine language query is cached in an in-memory cache of the machine-language-query management instance” as at step 602 a resource manager receives a query from a client. The query may include requested resource allocations for processing via the distributed computing environment. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may receive additional subsequent queries. If the resource manager determines that additional resources are needed, it can at step 608 release additional resources from the reserved cache. Again, such a determination may be based on a temporal clustering of queries heuristic. Alternatively, if the resource manager determines that fewer resources are needed, it can at step 610 remove some of the earmarked resources from the reserved cache, thereby providing additional capacity for other applications or clients (paragraph 0054; see also figure 6). Allocating a first set computing resources from the reserved cache of computing resources based on the initial request for computing resources to process the query; and receiving, during processing of the query, an updated computing resource request, wherein, if additional computing resources are required: allocating an additional second set of computing resources from the reserved cache based on the updated resource request (claims 8-9, 15-16)

 	“in response to a determination that the in-memory cache of the machine-language-query management instance includes the machine language query, obtain the machine language query from the in-memory cache of the machine-language-query management instance” as a resource manager may determine that a single select query is typically followed by n number of action queries such as a column insertion or table creation. Based on the rough heuristic, the resource manager reserves a cache of available resources that can be called upon in near real time should a client's query lead to additional subsequent queries. At step 606 the resource manager allocates resources out of the reserved cache and initiates processing of the queries via data nodes in the cluster. The resource manager may periodically receive status updates from the node managers at data nodes involved in the processing of the query and/or may receive additional subsequent queries. If the resource manager determines that additional resources are needed, it can at step 608 release additional resources from the reserved cache. Again, such a determination may be based on a temporal clustering of queries heuristic. Alternatively, if the resource manager determines that fewer resources are needed, it can remove some of the earmarked resources from the reserved cache, thereby providing additional capacity for other applications or clients (paragraphs 0053-0054; see also figure 6).
 	“in response to a determination that the in-memory cache of the machine-language-query management instance omits the machine language query, obtain the machine language 
 	“in response to obtaining the machine language query; cache the machine language query in the in-memory cache of the machine-language-query management instance; and output the machine language query to the in-memory database instance” as every field in a CSV file can be automatically converted into a column in a Parquet file. The conversion may also be customized by an administrator or a user, who may decide to convert an input file into multiple output files in the same target format or different ones, each having select fields in the input file arranged in a specific order (paragraphs 0033, 0039). 
Ranganathan does not explicitly teach the claimed limitation “in response to a determination that the machine language query is unavailable from the persistent cache, send a second request for the machine language query to the machine-language-query management instance; in response to a determination that the machine language query is unavailable from the machine-language-query management instance; cache the machine language query in the persistent cache; in response to a determination the machine language query is unavailable, output, to the in-memory database instance, a message indicating that the machine language query is unavailable”.
Pradeep teaches a database system may determine that a database is unavailable to generate an identifier for an event or that events may not be written to the database. As a result, the database system may write the event to a low-latency, supplementary file system (abstract). 
. 

5.	Claims 3, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ranganathan (US Patent Publication No. 2016/0188594 A1) as applied to claim 1 above, and further in view of Pradeep et al. (US Patent Publication No. 2017/0293632 A1) and Herdrich et al. (US Patent Publication No. 2019/0340123 A1, hereinafter “Herdrich”).
As to Claim 3, although Ranganathan teaches the low latency (LL) query engine daemon can use special CPU instructions, for example, perform text processing and/or other resource intensive processes. By way of another example, hash value computations may be performed using a special Cyclic Redundancy Check instruction to achieve speed gains (paragraph 0035), (paragraphs 0021, 0025, 0053, and 0054; see also figure 6).
Ranganathan does not explicitly teach the claimed limitation “wherein: obtaining the machine language query includes generating, by the in-memory database instance, a hash value for the high-level language query; determining whether the machine language query is cached in the in-memory cache of the in-memory database instance includes determining whether the machine language query is cached in the in-memory cache of the in-memory database instance using the hash value; and sending the request includes identifying the machine-language-query management instance using the hash value”.
 	Herdrich teaches (paragraph 0070 and table 8).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan, Pradeep 

As to Claim 8, Ranganathan teaches the claimed limitations:
 “wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to determining that the request for the machine language query omits a hash value for the high-level language query” as (paragraph 0035), (paragraphs 0021, 0023-0025, 0053, and 0054; see also figure 6).
Ranganathan does not explicitly teach the claimed limitation “wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to determining that the request for the machine language query omits a hash value for the high-level language query, the machine-language-query management instance generates the hash value for the high-level language query”.
Herdrich teaches (paragraph 0070 and table 8).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ranganathan, Pradeep and Herdrich before him/her, to modify Ranganathan instance using the hash value because that would provide feedback indicating one or more aspects of the request or can submit another request, a modified request, based on the feedback of hash value and lock a portion of the cache as taught by Herdrich (abstract). 

Allowable Subject Matter

6. 	Claims 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Claims 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed wherein sending the request for the machine language query includes sending the request for the machine language query such that: in response to accessing the request for the machine language query and in response to obtaining the hash value, the machine-language-query management instance obtains a lock based on the hash value.

Examiner’s Note

In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/23/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156